           Case 2:14-cr-00308-JAM-DB Document 135 Filed 02/08/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                     CASE NO. 2:14-CR-00308-JAM-DB
12                                  Plaintiff,   STIPULATION AND [PROPOSED] ORDER
                                                 TO SET BRIEFING SCHEDULE
13                           v.
                                                 DATE:
14 KENDALL GRANT THRIFT,                         TIME:
                                                 COURT: Hon. Deborah Barnes
15                                  Defendant.
16

17                        STIPULATION TO SET BRIEFING SCHEDULE

18         On January 13, 2021, the Court ordered, pursuant to a stipulation between the

19 parties, that the United States file its response to the defendant’s § 2255 petition on

20 February 1, 2021. Dkt. 132. By this stipulation, the parties jointly request that the Court

21 amend the briefing schedule as follows:

22         1. The United States’s response shall be filed by February 10, 2021.

23         2. The defendant’s traverse shall be filed by March 29, 2021.

24         IT IS SO STIPULATED.

25 ///

26 ///

27 ///

28 ///

      STIPULATED REQUEST FOR BRIEFING SCHEDULE    1
           Case 2:14-cr-00308-JAM-DB Document 135 Filed 02/08/21 Page 2 of 2


 1   Dated: January 27, 2021                         MCGREGOR W. SCOTT
                                                     United States Attorney
 2

 3                                                   /s/ JUSTIN L. LEE
                                                     JUSTIN L. LEE
 4                                                   Assistant United States Attorney
 5

 6   Dated: January 27, 2021                         /s/ ZENIA K. GILG
                                                     ZENIA K. GILG
 7                                                   Counsel for Defendant
                                                     Kendall Grant Thrift
 8

 9

10

11                                        [PROPOSED] ORDER
12         Based on the request of the parties, the Court adopts the following briefing
13 schedule. The United States shall file its response to the defendant’s petition by February

14 10, 2021. The defendant shall file his traverse by March 29, 2021.

15
           Dated: February 8, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATED REQUEST FOR BRIEFING SCHEDULE   2
